UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER 001-35633 Sound Financial Bancorp, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 45-5188530 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2005 5th Avenue, Suite 200, Seattle, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(206) 448-0884 None (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [X]NO [] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES [X]NO [] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting Company.See definition of “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting Company [X] (Do not check if smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date. As of August 12, 2013, there were 2,586,810 shares of the registrant’s common stock outstanding. SOUND FINANCIAL BANCORP, INC. FORM 10-Q TABLE OF CONTENTS Page Number PART I FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2013 (unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Income for the Three and Six Month Periods Ended June 30, 2013 and 2012 (unaudited) 4 Condensed Consolidated Statements of Comprehensive Income for the Three and Six Month Periods Ended June 30, 2013 and 2012 (unaudited) 5 Condensed Consolidated Statement of Stockholders’ Equity for the Six Months Ended June 30, 2013 and 2012 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 (unaudited) 7 Selected Notes to Condensed Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3.Quantitative and Qualitative Disclosures About Market Risk 39 Item 4.Controls and Procedures 39 PART IIOTHER INFORMATION Item 1.Legal Proceedings 40 Item 1A Risk Factors 40 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3.Defaults Upon Senior Securities 40 Item 4. Mine Safety Disclosures 40 Item 5.Other Information 40 Item 6.Exhibits 41 SIGNATURES EXHIBITS SOUND FINANCIAL BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except share amounts) June 30, 2013 December 31, 2012 ASSETS Cash and cash equivalents $ $ Available-for-sale securities, at fair value Loans held for sale Loans Allowance for loan losses ) ) Total Loans, net Accrued interest receivable Bank-owned life insurance (“BOLI”), net Other real estate owned (“OREO”) and repossessed assets, net Mortgage servicing rights, at fair value Federal Home Loan Bank (“FHLB”) stock, at cost Premises and equipment, net Other assets Total assets $ $ LIABILITIES Deposits Interest-bearing $ $ Noninterest-bearing demand Total deposits Accrued interest payable 72 83 Other liabilities Advance payments from borrowers for taxes and insurance Borrowings Total liabilities COMMITMENTS AND CONTINGENCIES (NOTE 8) STOCKHOLDERS' EQUITY Preferred stock, $0.01 par value, 1,000,000 shares authorized, none issued or outstanding - - Common stock, $0.01 par value, 40,000,000 shares authorized, 2,586,810 and 2,587,544 shares issued and outstanding as of June 30, 2013 and December 31, 2012, respectively 26 26 Additional paid-in capital Unearned shares - Employee Stock Ownership Plan (“ESOP”) ) ) Retained earnings Accumulated other comprehensive loss, net of tax ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements 3 SOUND FINANCIAL BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Statements of Income (unaudited) (In thousands, except share and per share amounts) Three Months Ended June 30, Six Months Ended June 30, INTEREST INCOME Loans, including fees $ Interest and dividends on investments, cash and cash equivalents 48 84 Total interest income INTEREST EXPENSE Deposits Borrowings 46 57 Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net interest income after provision for loan losses NONINTEREST INCOME Service charges and fee income Earnings on cash surrender value of bank-owned life insurance 74 52 Mortgage servicing income 21 Fair value adjustment on mortgage servicing rights ) Other-than-temporary impairment losses on securities ) Net gain on sale of loans Total noninterest income NONINTEREST EXPENSE Salaries and benefits Operations Regulatory assessments 82 99 Occupancy Data processing Net loss on OREO and repossessed assets 22 Total noninterest expense Income before provision for income taxes Provision for income taxes Net income $ Earnings per common share: Basic $ Diluted $ Weighted average number of common shares outstanding: Basic Diluted See notes to condensed consolidated financial statements 4 SOUND FINANCIAL BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Statements of Comprehensive Income (unaudited) (In thousands) Three Months Ended June 30, Six Months Ended June 30, Net income $ Available for sale securities: Unrealized gains (losses) arising during the period, net of taxes of $48, $(17), $65 and $22, respectively 94 ) 42 Reclassification adjustments for other-than-temporary impairment, net of taxes of $4, $11, $10 and $42, respectively 7 21 20 82 Other comprehensive income (loss), net of tax ) Comprehensive income $ See notes to condensed consolidated financial statements 5 SOUND FINANCIAL BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Statements of Stockholders’ Equity For the Six Months Ended June 30, 2013 and 2012 (unaudited) (In thousands, except number of shares) Shares Common Stock Additional Paid-in Capital Unearned ESOP Shares Retained Earnings Accumulated Other Comprehensive Loss, net of tax Total Stockholders’ Equity Balances at December 31, 2011 $
